Title: To Thomas Jefferson from Burwell Bassett, Jr., 2 February 1808
From: Bassett, Burwell, Jr.,Blount, Thomas
To: Jefferson, Thomas


                  
                     [on or before
                        2 Feb. 1808]
                  
                  Understanding that Mr Parke has been proposed for preferment to a Judgship in the Indiana Territory we beg leave to offer our testimonials in his favor. We pretend not to judge of his legal acquirements but can vouch for his strength of mind and habit of research which seldom fails of success in legal pursuits of Mr. Parkes political & Moral rectitude we could say all that a length of intimacy at this place could warrant
                  with sentiments of highest consideration & respect Your obt. Sev.
                  
                     Burwell Bassett
                     
                     Tho. Blount
                     
                  
               